Citation Nr: 0638319	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-30 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

The appellant and daughter-in-law


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to April 1942 and in the Regular Philippine 
Army from January 1945 to January 1946.  The veteran died in 
June 1983.  The appellant is the veteran's widow.

The instant appeal arose from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Manila, the Republic of the Philippines, which 
continued the RO's September 1988 denial of a previously 
denied claim of service connection for the veteran's cause of 
death.

The appellant and her daughter-in-law presented testimony at 
a personal hearing in July 2006 before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The RO denied an application to reopen a previously 
denied claim for service connection for the cause of the 
veteran's death in September 1988, and the appellant did not 
appeal.

3.  Evidence submitted since then is cumulative or redundant 
or does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

Evidence received since the final September 1988 
determination is not new and material, and the appellant's 
claim may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156(a), 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide. In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 2002 & 
Supp. 2005).

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in November 2003.  The appellant was 
informed that she had to submit new and material evidence to 
reopen her cause of death claim, as well as the type of 
evidence required to reopen this claim.  She was told that to 
support an attempt to reopen a claim for eligibility for VA 
benefits, the evidence must be new and material.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
appellant was also told of her and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The appellant testified at a hearing held at the RO before 
the Board in July 2006.  As such, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present appeal, the VCAA notice to the claimant did 
not include all of the types of evidence necessary to 
establish the five elements.  However, this case is being 
denied based on the fact that there is no new and material 
evidence to establish that the claimant is eligible for VA 
benefits, and therefore it relates to status. Despite the 
inadequate notice, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The evidence on file does not indicate nor does the 
appellant argue that there remains any additional evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable likelihood that any additional 
evidence is available for review.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability was 
incurred in or was aggravated by service.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that a 
disability was either the principal or contributory cause of 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.

The appellant's claim for service connection for the 
veteran's cause of death was originally denied in a February 
1984 rating decision.  The RO found the veteran's death from 
cardio-respiratory arrest due to septicemia due to pneumonia 
and liver carcinoma with metastasis to the central nervous 
system was not related to any disease or injury in service, 
nor did these conditions manifest within a year of the 
veteran's discharge from military service.  The appellant was 
notified of the decision and of her appellate rights; 
however, she did not appeal and the February 1984 decision 
became final.  38 U.S.C.A. §7104; 38 C.F.R. §20.1100.

The last prior final denial of the appellant's claim is dated 
in September 1988, wherein the RO denied reopening of the 
appellant's DIC claim because no new and material evidence 
had been received.  The appellant did not appeal the 
September 1988 RO decision, which became final.  

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
As the appellant in this case filed an application to reopen 
a claim for eligibility for VA death benefits in July 2003, 
the revised version of 3.156 is applicable in this appeal.  A 
claim shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  Evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2006).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

Service records obtained by VA indicate the veteran served on 
active duty until January 1946 and that his death occurred in 
June 1983.  These findings are binding on the Board.  A 
service medical record dated in January 1942 reflects that 
the veteran sustained moderately severe, shrapnel wounds to 
the right temporal region, inner surface of the left knee, 
and left side of the chest during a bombing raid.  

Service department records have verified that the veteran 
served honorably in the Commonwealth Army of the Philippines 
in the service of the U. S. Armed Forces for the Far East 
(USAFFE) as a Sergeant in A Company, 32nd Infantry, 31st 
Division, PA with recognized service from September 1941 to 
April 1942.   He also served with the Regular Philippine Army 
from January 1945 to January 1946.  

Post-service evidence consists of a May 1962 VA examination 
report in which the veteran complained of pain from shrapnel 
wounds to the knee and forehead, defective vision in both 
eyes, hearing impairment in both ears, and productive cough 
with chest pain.  Respiratory and cardiovascular examinations 
were within normal limits.  There was no evidence of murmur 
or hemoptysis, and palpation, percussion, and auscultation 
were all within normal limits.  

In a May 1983 private hospitalization discharge summary, the 
diagnosis included radiculitis, multifocal of unknown 
etiology.  Neuroma, compression neuritis, first degree brain 
tumor metastatic were all noted in this report.  Also noted 
was the presence of two foreign metallic bodies in the head.  
In an x-ray study of the skull and cervical spine, it was 
noted that the veteran had two metallic fragments in the 
right temporal lobe with no abnormal calcifications.  The 
sella turcica and adjacent basal structures appeared 
unremarkable.  Occipitocervical relationship was maintained 
with no evidence of fracture, subluxation, or disc space 
changes in the cervical spine.  In an affidavit from the 
private hospital where the veteran was treated in 1983, it 
was indicated that medical records dated from 1980 to 1985 
were disposed of and unavailable for review.  The veteran was 
later transferred to the Veterans Memorial Medical Center 
(VMMC) for treatment.  

In the veteran's terminal VMMC treatment records dated from 
May 31, 1983 until his death in June [redacted], 1983, he reported 
having progressive headache problems for a 14-month period.  
He was admitted for treatment of cirrhosis and lower 
extremity paralysis with increasing headache pain associated 
with vomiting.  The examiner questioned brain metastasis of 
tumor, with negative findings on pap smear and cell block 
testing.  Chest x-ray revealed the presence of a tumor mass 
and the veteran underwent a brain scan which showed possible 
vascular hemorrhage or thrombosis with progression to 
infarct.  Other testing showed elevated liver function.  The 
veteran was scheduled to undergo a liver scan but could not 
tolerate the procedure due to lethargy.  Lethargy and motor 
weakness progressed and the veteran went into cardiac arrest.  
The veteran died following an attempt at cardiopulmonary 
resuscitation.  No opinion as to etiology of the conditions 
noted at the time of the veteran's death were included in 
these records.  

While the VMMC hospital terminal medical evidence is new, the 
evidence is not material since it has no bearing on the 
appellant's claim that the veteran's death is related to his 
service-connected shrapnel wound injuries that were sustained 
in service.  The additional recently submitted statement of 
facts and hearing testimony do not dispute any previous 
findings and duplicate copies of previously considered 
evidence are all found to be against the appellant's claim.

The evidence fails to support that the veteran's death was 
due to a service-connected disability.

In short, the May to June 1983 terminal medical records and 
the appellant's July 2006 hearing testimony are "new" because 
they were not previously submitted.   However, they are not 
"material," because they do not relate to an unestablished 
fact necessary to substantiate the appellant's cause of death 
claim.  The facts contained in the newly submitted evidence 
are either the same as those contained in the previously 
submitted evidence, or, provide no evidence of a nexus 
between the veteran's death from cardio-respiratory arrest, 
due to septicemia due to pneumonia and liver carcinoma with 
metastisis to the central nervous system, and his active 
service.  Because the new evidence is cumulative, redundant, 
and is not material, the appellant's claim is denied.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for the veteran's cause of 
death and the appeal is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


